919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Nathaniel WILSON, Defendant-Appellant.
No. 90-2207.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The defendant in this criminal proceeding filed a motion to disqualify the trial judge on grounds of personal bias.  The district court denied the motion on October 26, 1990, and the defendant filed a notice of appeal.


2
It is the long-standing rule of this Court that orders denying motions to disqualify a trial judge are fully reviewable after entry of final judgment and cannot be appealed immediately as an interlocutory appeal.   In re:  City of Detroit, 828 F.2d 1160, 1165 (6th Cir.1987) (per curiam);  Albert v. United States District Court, 283 F.2d 61, 62 (6th Cir.1960), cert. denied, 365 U.S. 828 (1961);  Collier v. Picard, 237 F.2d 234, 235 (6th Cir.1956) (per curiam).   Accord United States v. Gregory, 656 F.2d 1132, 1136 (5th Cir.1981);  United States v. State of Washington, 573 F.2d 1121, 1122 (9th Cir.1978).


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.